As a result of his refusal to cooperate with correction officers during a pat frisk, petitioner was found guilty of refusing a direct order and attempted assault on staff. He argues that this determination is not supported by substantial evidence *722and that the Hearing Officer presiding at the disciplinary hearing was not impartial. Upon reviewing the record, we find that the misbehavior report, combined with the testimony of the correction officers who witnessed the incident, provide substantial evidence supporting the administrative determination. Moreover, petitioner’s version of his encounter with the correction officers merely presented a credibility question for the Hearing Officer to resolve (see, Matter of Islar v Coombe, 226 AD2d 851). We further find that the Hearing Officer conducted the hearing in a fair and impartial manner. Therefore, we find no reason to disturb the administrative determination.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.